        Case 3:19-cv-19145-BRM-TJB Document 49 Filed 01/15/20 Page 1 of 2 PageID: 403
       Ruggirello Ltr to Pltf re




                                                              State of New Jersey
PHILIP D. MURPHY                                           OFFICE OF THE ATTORNEY GENERAL                                     GURBIR S. GREWAL
    Governor                                             DEPARTMENT OF LAW AND PUBLIC SAFETY                                    Attorney General
                                                                   DIVISION OF LAW
SHEILA Y. OLIVER                                                     124 Halsey Street                                        MICHELLE L. MILLER
   Lt. Governor                                                         P.O. Box 45029                                              Director
                                                                     Newark, NJ 07101

                                                                 January 15, 2020

              Via CM/ECF eFile
              Hon. Brian R. Martinotti, U.S.D.J.
              Clarkson S. Fisher Building & U.S. Courthouse
              402 East State Street, Room 341
              Trenton, NJ 08608

              Re:                  Greco v. Grewal, et al.
                                   Civil Action No. 3:19-cv-19145-BRM-TJB

              Dear Judge Martinotti:

                   This office represents Defendants Gurbir S. Grewal, Jared M.
              Maples, New Jersey Office of Homeland Security and Preparedness,
              Camden County Prosecutor's Office, Jill S. Mayer, and Nevan
              Soumalis (hereinafter, “Defendants”) in the above-referenced
              matter. Defendants write in response to Plaintiff’s Motion for
              Class Certification. For the reasons discussed below, Defendants
              request that the Court stay the motion (including any briefing)
              until this Court issues its ruling on Plaintiff’s motion for
              preliminary injunctive relief and Defendants file a responsive
              pleading (if necessary) to Plaintiff’s Complaint.

                   Because Plaintiff’s motion for preliminary injunctive relief
              is pending before this Court, Plaintiff’s motion for class
              certification is, at best, premature.     This Court has not yet
              resolved the threshold question of whether Plaintiff has standing
              to assert his claims. Before a class action can be certified, the
              potential class representative must demonstrate standing to pursue
              the representative’s own claims.    See Neale v. Volvo Cars of N.
              Am., LLC, 794 F.3d 353, 366-67 (3d Cir. 2015) (quoting Holmes v.
              Pension Plan of Bethlehem Steel Corp., 213 F.3d 124, 135 (3d Cir.
              2000)(holding that “a plaintiff who lacks the personalized,
              redressable injury required for standing to assert claims on his




                                              124 HALSEY STREET• TELEPHONE: 973-648-3573• FAX: 973-648-7782
                                     New Jersey Is An Equal Opportunity Employer • Printed on Recycled Paper and Recyclable
Case 3:19-cv-19145-BRM-TJB Document 49 Filed 01/15/20 Page 2 of 2 PageID: 404
                                                                     Page 2


own behalf would also lack standing to assert similar claims on
behalf of a class.”)); see also Davis v. Federal Election Comm’n,
554 U.S. 724, 734 (2008)(“While the proof required to establish
standing increases as the suit proceeds, the standing inquiry
remains focused on whether the party invoking jurisdiction had the
requisite stake in the outcome when the suit was filed.”) If that
basic jurisdictional requirement is not satisfied, no class
certification can be issued.1

     Here, if this Court determines that Plaintiff lacks standing
to assert the claims contained in his Complaint, or that Plaintiff
has failed to state a claim upon which relief can be granted, the
absence of a live case or controversy will require not only
dismissal of Plaintiff’s claim, but dismissal of the putative class
claims as well. See Board of School Board Commissioners v. Jacobs,
420 U.S. 128, 129 (1975).

     Defendants requested opposing counsel’s consent for this stay
request and while counsel kindly agreed to a 30-day adjournment of
the motion for class certification, Plaintiff did not offer consent
to Defendants’ requested relief in full. For these reasons, this
Court should stay Plaintiff’s motion for class certification
(including any briefing) until the Court issues its ruling on
Plaintiff’s request for a preliminary injunction and after
Defendants respond (if necessary) to the complaint.

                                   Respectfully submitted,

                                   GURBIR S. GREWAL
                                   ATTORNEY GENERAL OF NEW JERSEY

                             By:    /s/ Bryan Edward Lucas
                                   Bryan Edward Lucas
                                   Deputy Attorney General
cc: All Counsel of Record          (Via CM/ECF)

1  Consideration of Plaintiff’s motion for class certification is
also premature because Defendants have not yet filed a response to
Plaintiff’s Complaint, the substance of which will be informed by
this Court’s ruling on Plaintiff’s motion for injunctive relief.
As discussed in Defendants’ opposition to the motion for a
preliminary injunction, Plaintiff’s lack of standing and the
Younger abstention doctrine require dismissal of his Complaint on
its merits now. Still, should this Court deny Plaintiff’s motion
on its merits, but leave the question of potential dismissal of
the Complaint for another day, Defendants will likely move for
dismissal under Fed. R. Civ. P. 12(b)(6).
